Citation Nr: 0943938	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for a bilateral skin 
condition of the foot, to include onychomycosis.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 1987, and from September 1990 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in North Little Rock, Arkansas that denied service 
connection for a bilateral foot condition, to include 
onychomycosis.

The Veteran requested an in-person decision review officer 
(DRO) hearing, which hearing was held in March 2008.  A 
transcript of such hearing has been associated with the 
claims file.

The Veteran requested a Travel Board hearing, which was 
scheduled in February 2009.  The Veteran failed to appear, 
and the Board considers the Veteran's request for a Board 
hearing as withdrawn.


FINDING OF FACT

The Veteran is shown by the most probative evidence of record 
to have a bilateral skin condition of the foot that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

Service connection for a bilateral skin condition of the foot 
is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a bilateral 
skin condition of the foot has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2009).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The Veteran claims that she suffers from a bilateral skin 
condition of the foot, to include onychomycosis, that had its 
onset in service between November 1990 and May 1991 in Saudi 
Arabia during Desert Storm (during her second period of 
active service).  See DRO Hearing Transcript, March 2008 at 
3-5; see also Forms DD 214.

The most recent VA examination report reflects a diagnosis of 
mild onychomycosis (toenail fungus) and noted that the 
Veteran's reported history of foot symptoms was consistent 
with an intermittent, mild fungal infection.  See VA 
Examination Report, Sept. 9, 2009 at 14.  

In light of the above VA examiner's report, the Board finds 
that the Veteran has a current bilateral foot disability, to 
include onychomycosis.  The Board must now address whether 
the Veteran's bilateral foot condition is related to service.

The Veteran's service treatment records from her first period 
of service, between October 1984 and October 1987, are silent 
as to any complaints or treatment for any foot or toe 
condition.

During the Veteran's second period of service (September 1990 
to June 1991), she served in Saudi Arabia from November 1990 
to May 1991 during Desert Storm.  See Forms DD 214.

There are no service treatment records reflecting any 
complaints of any conditions during the Veteran's service in 
Desert Storm except for one May 1991 
"demobilization/redeployment" medical evaluation report, 
completed by the Veteran, on which the Veteran checked a box 
indicating that she had incurred a "rash, skin infection, or 
sores."  The Board notes, however, that at the same time, 
the word "omit" was written over this checkmark.  Given the 
confusing nature of this notation, the Board finds it to be 
of no probative value in determining whether or not her 
claimed skin condition was present in service.

Of much greater significant is the Veteran's own testimony.  
In this regard, during a March 2008 DRO hearing, the Veteran 
testified that she began experiencing problems with her feet 
in service in Saudi Arabia during her second period of 
service from wearing the wool socks and boots issued to her.  
Id. at 3-4.  She reported experiencing foot pain, dryness, 
scaling, and discoloration of her toes.  Id. at 3-5.  She 
also testified that she never complained of her foot 
condition in service in Saudi Arabia because she was too busy 
performing her duties getting support and ammunition to the 
people on the front lines of Desert Storm.  Id. at 3.  She 
testified that, post-service, she self-treated her foot 
condition, and she indicated that she did not seek 
professional medical treatment due to the cost and because 
she believed prescription treatment would damage her liver.  
Id. at 5.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In this case, although 
the Veteran is not competent to diagnose her particular skin 
condition, she is competent to report continuity of 
symptomatology such as pain, dryness, scaling, and 
discoloration.

Two September 2008 VA examination reports (written by two 
different examiners) reflect notations that the examiners 
could not opine as to whether the Veteran's bilateral foot 
condition was related to service without resort to "mere 
speculation."  The first VA examiner did not provide any 
explanation for her opinion in her report, although she did 
note the lack of treatment records.  See VA Examination 
Report, Sept. 8, 2008 at 3, par. 2.  The second examiner 
explained that while the circumstances described by the 
Veteran of her service in Desert Storm (the wool socks and 
boots, and resulting moisture) could place her at a greater 
risk of developing a fungal infection, without documentation 
of the condition in the Veteran's service medical records, it 
could not be established whether it was related to service 
"since fungal infections of the feet and toenails are common 
in the general population."  See VA Examination Report, 
Sept. 9, 2008 at 14-15.

The Board has considered the fact that treatment records from 
the Veteran's second period of active duty, which included 
almost seven months of service in Saudi Arabia, are entirely 
negative for any complaints or findings of any foot or toe 
condition except for the above noted May 1991 
demobilization/redeployment medical evaluation report.  
However, the Board is mindful of the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  The Board also notes that there 
are no aid station or sick bay records from the Veteran's 
second period of service reflecting any complaints of any 
conditions at all, whereas from her prior period of active 
duty (in the United States), there are several records of 
complaints of, for example, her service-connected sinusitis 
condition, which the Board finds lends credibility to the 
Veteran's statement at the DRO hearing that she did not want 
to complain of her foot and toe conditions during her active 
duty in Saudi Arabia because of Desert Storm.

As noted, the second VA examiner appeared to find that the 
possibility of a relationship between a fungal infection and 
the circumstances of her service in Desert Storm to be 
entirely plausible; and his reluctance in offering a 
favorable nexus opinion appears to have been due solely to 
the lack of documentation of treatment at that time.  
However, for the reasons expressed above, the Board finds 
that the reports of the Veteran at the DRO hearing of 
continuity of symptomatology of her foot condition since 
service credible.  Therefore, the Board is also of the 
opinion that her testimony, combined with the VA's examiner 
acceptance of a relationship between her disability and her 
Desert Storm service as plausible, sufficient to place the 
evidence in equipoise.  Consequently, as the claims folder 
contains current diagnosis of a bilateral foot condition and 
credible evidence of continuity of symptomatology since 
service, the Board will resolve doubt in favor of the Veteran 
and grant the Veteran's claim for entitlement to service 
connection for a bilateral skin condition of the foot, to 
include onychomycosis.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).




ORDER

Entitlement to service connection for a bilateral skin 
condition of the feet, to include onychomycosis, is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


